                    Case 1:18-cr-00715-AJN Document 79 Filed 04/13/20 Page 1 of 2
                              KASOWITZ BENSON TORRES                              LLP

                                                  1633 BROADWAY                                       ATLANTA
                                                                                                     HOUSTON
                                            NEW YORK, NEW YORK 10019
     Marissa E. Miller                                                                              LOS ANGELES
Direct Dial: (212) 506-1832                       (212) 506-1700                                       MIAMI
Direct Fax: (212) 835-5226
   MeMiller@kasowitz.com                        FAX: (212) 506-1800                                    NEWARK
                                                                                                   SAN FRANCISCO
                                                                                                   SILICON VALLEY
                                                                                                   WASHINGTON DC




                                                          4/14/2020


                                                                      April 13, 2020



         Honorable Alison J. Nathan
         United States Courthouse
         40 Foley Square Courtroom 906
         New York, NY 10007


                 Re:     United States v. John Geraci 18-CR-00715

         Dear: Judge Nathan

                 We file this letter to respectfully request an extension of the May 1, 2020 surrender date
         for Mr. John Geraci to July 1, 2020 due to Mr. Geraci’s current medical condition and the
         COVID-19 pandemic. This Court previously granted a continuance of Mr. Geraci’s surrender
         date from March 23, 2020 to May 1, 2020. see Exhibit A, attached.

                 In March, prior to his previous surrender date, Mr. Geraci was hospitalized at Baptist
         Health South Florida Hospital. At that time, he was being treated for heart issues as well as
         symptoms consistent with COVID-19. Mr. Geraci was released from the hospital to isolation at
         home. Mr. Geraci is currently suffering from pneumonia. He is being treated remotely, via
         virtual medical appointments, by physicians from South Miami Hospital. Mr. Geraci is currently
         taking antibiotics and will be returning to the hospital this Thursday, April 16, 2020, for further
         COVID-19 testing.

                 Counsel for Mr. Geraci spoke with Officer Navarro, Mr. Geraci’s Probation Officer on
         April 13, 2020. Officer Navarro informed counsel he has been in weekly contact with Mr. Geraci
         and is aware of his current medical condition and consents to the requested sixty day extension
         of Mr. Geraci’s surrender date. Counsel for Mr. Geraci has also received consent of Mr. Lenow,
         AUSA, for this additional sixty day delay of Mr. Geraci’s surrender date to July 1, 2020.

               For the above-stated reasons, Counsel for Mr. Geraci, with the consent of the
         Government and the United State Probation Department, respectfully requests a continuation of
         Mr. Geraci’s surrender date from May 1, 2020 to July 1, 2020.
                 Case 1:18-cr-00715-AJN Document 79 Filed 04/13/20 Page 2 of 2
       KASOWITZ BENSON TORRES                      LLP
       Honorable Alison J. Nathan
       April 13, 2020
       Page 2



Defendant John Geraci's surrender date is hereby
continued to July 1, 2020.
SO ORDERED.                                              Sincerely,
                                                         Marissa E. Miller

                                                         /s/ Marissa E. Miller
                                                         Lyn R. Agre
          SO ORDERED.        4/14/20
                                                         /s/ Lyn R. Agre
                                                         Counsel for John Geraci



          Alison J. Nathan, U.S.D.J.
